BROADPOINT TO ACQUIRE GLEACHER PARTNERS COMBINED COMPANY TO PROVIDE ADVICE AND EXECUTION FOR MAJOR CORPORATIONS AND INSTITUTIONS LEE FENSTERSTOCK TO SERVE AS CHIEF EXECUTIVE OFFICER, ERIC GLEACHER TO BE NAMED CHAIRMAN FIRM TO BE RENAMED BROADPOINT GLEACHER COMPANY TO HOST ANALYST AND INVESTOR WEBCAST AND TELECONFERENCE AT 10:00 A.M. (EST) New York, NY., March 3, 2009 – Broadpoint Securities Group, Inc. (NASDAQ:BPSG) today announced it has entered into a definitive merger agreement to acquire Gleacher Partners Inc., an internationally recognized financial advisory boutique best known for advising major companies in mergers and acquisitions. Gleacher
